Citation Nr: 1826183	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  13-14 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left eye impaired vision.

3.  Entitlement to service connection for residuals of pneumonia.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The appellant served a period of Active Duty for Training (ACDUTRA) from March 1962 to September 1962.  He also served with the Army National Guard from February 1962 to February 1965. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision.

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in March 2016.  A transcript of the hearing is of record. 

This matter was previously remanded by the Board in August 2016 for further development.  As to the issues decided herein, the Board finds that there has been substantial compliance with its prior remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for bilateral hearing loss and a left eye impaired vision addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the appellant's tinnitus was related to an injury caused by noise exposure during ACDUTRA. 

2.  There is no current diagnosis of residuals of pneumonia.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for residuals of pneumonia are not met.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran was advised of VA's duties to notify and assist in the development of the claims in October 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the appellant's available service treatment records, pertinent post-service treatment records, statements, and testimony from the March 2016 Board hearing have been associated with the record.  Moreover, the Veteran was afforded VA examinations in December 2017.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2017 VA Respiratory Condition examination is adequate and addressed all the relevant criteria.  

Pursuant to the August 2016 Board remand, additional service records, VA treatment records, as well as the December 2017 VA examination report have been obtained and associated with the record.  Therefore, there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268  (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and no further action is necessary to assist the Veteran in substantiating this claim.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

"Active military, naval, or air service" includes active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; or any period of INACDUTRA in which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, the regulations concerning presumptive service connection, the presumption of soundness and the presumption of aggravation do not apply to periods of ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements of service connection is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 at 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Analysis

Tinnitus

The appellant seeks entitlement to service connection for tinnitus.  

For the reasons set forth below, service connection for tinnitus is warranted in this case.  

According to the October 2010 VA examination report, the appellant reported having constant mild tinnitus bilaterally for many years.  In the December 2017 VA examination report, the Veteran reported that his tinnitus began in 1962 and that he has noticed it since 1962.  Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The appellant has competently reported that he has tinnitus and the Board finds his statements to be credible.  Therefore, there is evidence of a current disability. 

With respect to an in-service event, the appellant's military occupational specialty (MOS) was "Field Commo Crewman," also considered a field communications crewman..  According to the October 2010 VA examination report, the Veteran stated that he set up communications for testing of tanks and artillery with some noise exposure.  The Department of Defense's Duty MOS Noise Exposure Listing does not provide a probability of noise exposure for this MOS.  However, the Veteran's receipt of the Marksman Badge for rifle further indicates that he possibly experienced acoustic trauma from gunfire.  Further, the AOJ conceded in-service noise exposure.  The appellant's service treatment records are silent as to any complaints or findings of tinnitus; however, his reported noise exposure in service is consistent with the circumstances of his service and therefore, military acoustic trauma is conceded in this case.  As such, an in-service event, specifically exposure to hazardous noise as an "injury" during ACDUTRA, is conceded.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The appellant has asserted that he has had continuous symptoms of tinnitus since service.  The Board finds the appellant competent and credible with regard to his claim of experiencing symptoms of tinnitus during ACDUTRA and since service.  There is evidence the appellant had noise exposure during ACDUTRA.  His assertion that the tinnitus began during ACDUTRA is consistent with the circumstances of his service. 

The Board finds that competent, credible, and probative evidence establishes that the appellant's tinnitus is etiologically related to noise exposure during his active service.

According to the October 2010 VA examination report, the examiner stated that since there is no documentation of tinnitus in the appellant's service medical records, based on the appellant's history of in-service and post-service noise exposure, it is not possible to determine if his tinnitus is related to in-service noise exposure without resorting to mere speculation.

The Board acknowledges that a December 2017 VA examiner found the appellant's tinnitus was less likely as not caused by noise exposure during his military service.  However, the VA examiner's rationale was inadequate.  The VA examiner based his rationale upon the appellant's hearing being within normal limits at the entry and his service treatment records not containing any reports of complaints of tinnitus.  The VA examiner did not address the appellant's competent and credible lay statements that he has had symptoms of tinnitus since service.  As the rationale is inadequate, the December 2017 VA opinion does not have probative value in this case. 

The Board further notes that as discussed in the remand portion below, the December 2017 opinion is also inadequate as it appears to have relied upon incomplete periods of service.  Therefore, the examination provides probative evidence only in regards to its reports of the appellant's lay statements.

In sum, the appellant has tinnitus, and was exposed to hazardous noise during a period of ACDUTRA.  The Board finds the appellant's statements that he has been experiencing tinnitus continuously since his discharge from ACDUTRA to be competent and credible.  Therefore, they have significant probative value.  Resolving any reasonable doubt in favor of the appellant, the Board finds that service connection for tinnitus is warranted. 38 U.S.C.A. § 5107(b).

Residuals of pneumonia

The Veteran contends that he has residuals of pneumonia due to an in-service diagnosis of pneumonia.  During the March 2016 Board hearing, the appellant stated he has been treated several times for high temperatures and bronchitis.

For the reasons set forth below, service connection for residuals of pneumonia is not warranted in this case.  

A review of the record does not show a current competent diagnosis of any residuals of pneumonia.  While a finding that the Veteran had a disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, the weight of the evidence does not demonstrate that the Veteran has been diagnosed with residuals of pneumonia or any lung disability any time since he filed his current claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  

The December 2017 examiner noted that the appellant's examination was normal and that there is no evidence that the appellant has residual effects of pneumonia.  She specifically observed that the appellant had an acute case of pneumonia in 1964.  However, it resolved and the Veteran went back to normal duty after several days.  The appellant denied having any respiratory problems since military service.  The examiner also observed that there is no documentation of a chronic respiratory condition or of pulmonary function testing being done.  Although the examiner opined that she was unable to confirm if the Veteran has any residuals of pneumonia which are attributable to any period of ACDUTRA or INACDUTRA that was the result of injury or disease incurred in or aggravated by a period of ACDUTRA or INACDUTRA without resorting to mere speculation, the rationale indicates that there is no current respiratory disability, to include any residuals of pneumonia.

In the instant case, the probative evidence of record fails to demonstrate any respiratory disability, to include residuals of pneumonia.  There is also no probative evidence of a recent diagnosis of this disability prior to the appellant's claim.  The Board notes that private treatment records reflect complaints of shortness of breath and chest pain in 2006 and 2008.  However, no respiratory condition was noted at that time and the appellant was subsequently evaluated for coronary artery disease. 

Further, while the appellant is competent to report having chest pain or discomfort, the evidentiary record does not reflect any resulting disability or functional impairment.  See  Saunders v. Wilkie,  No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).

The Board notes that the appellant is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, the Board notes that the appellant has not identified any probative diagnosis of residuals of pneumonia or any respiratory disability.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1131.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Unless there is a current disability, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For the reasons stated above, the Board finds that the appellant does not currently have residuals of pneumonia.  Since there is no evidence of any current residuals of pneumonia, the preponderance of the evidence is against the claim for service connection.  Therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The claim for service connection for residuals of pneumonia is denied.  


ORDER

Service connection for tinnitus is granted.

Service connection for residuals of pneumonia is denied.


REMAND

The August 2016 Board remand requested that the Veteran's periods of service be verified and a clear memorandum noting all periods of ACDUTRA and INACDUTRA be associated with the Veteran's electronic folder.  The Board notes that personnel records reflect the Veteran served ACDUTRA from March 1962 to September 1962.  As determined above, service connection for tinnitus is granted based on this period and as such, it has been established that he became disabled during his first period of ACDUTRA.  As such, he has achieved the status of a 'veteran' for the period of ACDUTRA from March 1962 to September 1962.  See Harris v. West, 13 Vet. App. 509, 511 (2000) (per curium) (when a claim is based on a period of ACDUTRA, there must be evidence that the individual became disabled during that particular period of ACDUTRA in order for the ACDUTRA to qualify as active service).

However, a DFAS Payment worksheet received in October 2017 indicates that the Veteran's ACDUTRA was from September 1, 1962 to September 15, 1962, with additional periods of ACDUTRA in 1963 and 1964 and periods of INACDUTRA from February 1962 through 1965.  The Board notes that the DFAS Payment worksheet conflicts with DD Form 214 which reflects that the Veteran completed six months of ACDUTRA from March 1962 to September 1962.  Nonetheless, a memorandum with the dates has not been associated with the Veteran's record as requested.  Thus on remand, after resolving any conflicts regarding the dates of the Veteran's ACDUTRA and INACDUTRA, a memorandum should be associated with the record. 

Bilateral hearing loss

The Veteran contends that he has bilateral hearing loss as a result of in-service noise exposure.  He was afforded a VA audiology examinations in October 2010 and December 2017.  As noted above, the December 2017 examiner found that the Veteran's hearing loss was less likely than not related to service based on the lack of record of hearing loss during service.

The etiological opinion offered by the December 2017 VA examiner is inadequate for determining the etiology of the Veteran's hearing loss.  That opinion, while concluding that the Veteran's hearing loss was less likely than not related to service, primarily based that conclusion on the lack of service treatment records showing hearing loss.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner relied on lack of evidence in service treatment records to provide negative opinion).  In addition, the examiner only considered the Veteran's ACDUTRA from March 1962 through September 1962.  However, it appears that additional periods of ACDUTRA and INACDUTRA have been verified.

Further, the December 2017 examination noted that tinnitus is as likely as not a symptom associated with hearing loss.  As service connection for tinnitus is now in effect, the Board finds that an opinion explaining whether it is at least as likely as not the Veteran's bilateral hearing loss is related to his service-connected tinnitus is needed.



Left eye impaired vision 

As previously noted, a March 2016 private treatment report reflects that glaucoma is suspected due to optic nerve cupping in each eye.  Further, in an April 2016 statement, Dr. Downing indicated that the appellant has suffered chronic visual problems in his left eye since 1962.  According to the November 2017 VA examination report, the examiner noted that the Veteran has refractive error of hyperopia and astigmatism and opined that the Veteran's nuclear sclerosing and cortical cataracts are congenital and not trauma related.  He further noted that suspected glaucoma was only seen that day in both eyes.  Lastly, he stated that the current OCT (optical coherence tomography) showed evidence of superior thinning of the nerve fiber layer of the retina and decreased ganglion cell layer in each eye, consistent with the beginning of glaucoma in both eyes.

Refractive errors, including astigmatism, myopia, hyperopia, and presbyopia, are considered congenital defects.  See M21-1, III.iv.4.B.1.d.  Generally, congenital defects are not diseases for VA compensation purposes.  38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9; Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In the absence of a superimposed disease or injury, service connection may not be allowed for congenital defects or refractive errors of the eyes, even if visual acuity decreased in service, as these are not diseases or injuries within the meaning of applicable legislation relating to service connection. Id.  Thus, VA regulations specifically prohibit service connection for either a congenital defect or a refractive error of the eye unless such a defect was subjected to a superimposed disease or injury that created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (July 18, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). 

Regarding the diagnosed nuclear sclerosing and cortical cataract diagnoses, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395.  Thus an addendum opinion regarding whether the additional diagnosed conditions of left eye impaired vision are defects or diseases which were aggravated in service is warranted.  

Any outstanding and current ongoing VA medical records should also be obtained. 38 U.S.C. § 5103A (c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Set forth in a clear memorandum all periods of the appellant's ACDUTRA and INACDUTRA service and associate this memorandum with the electronic claims folder.

2.  Associate with the record any VA clinical records not already on file pertaining to treatment of the appellant.

3.  After associating all outstanding records with the claims file refer the entire record to the December 2017 VA Audiology examiner, or another appropriate medical specialist if the examiner is unavailable, to determine the nature and etiology of any current bilateral hearing loss.  If an additional examination is needed to respond, the examination should be scheduled.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

For the purpose of this opinion, the examiner should accept that the Veteran was exposed to noise in service. 

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (a 50% or greater probability) that any current hearing loss had its onset in service or within one year of active service, was caused by military service, or is otherwise related to military service.

The examiner should also provide an opinion as to whether it is at least likely as not that any current hearing loss disability was caused or aggravated by the Veteran's service-connected tinnitus.

The examiner is reminded that a lack of in-service treatment records indicating hearing loss alone is not a sufficient rationale for a negative nexus opinion.  

4.  Refer the entire record to the December 2017 VA Eye examiner, or another appropriate medical specialist if the examiner is unavailable, to determine the nature and etiology of any current bilateral hearing loss.  If an additional examination is needed to respond, the examination should be scheduled.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

For any periods of active service as well as periods of ACDUTRA or INACDUTRA, the examiner should note whether it is at least as likely as not that a preexisting congenital disease involving impairment of vision of the left eye was permanently worsened beyond its natural progression during such period of service.  Additionally, for any congenital defect, the examiner should state whether such was at least as likely as not aggravated through superimposed injury during a period of active service.  If so, the examiner should address the nature of that superimposed disability.  It is determined that any current identified disability is not a congenital defect, the examiner should provide an opinion addressing whether clear and unmistakable (i.e., obvious or manifest) evidence supports finding both that the disorder existed prior to service and that it did not increase in severity during service other than due to the natural progression of the disorder.  The examiner should be advised that temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation.

5.  After completing the above, and any other development deemed necessary, readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


